Fullerton, J.
(dissenting) — I am compelled to dissent from the conclusion of the majority as expressed in the foregoing opinion. In the first place I am unable to find any issue in the pleadings on the question whether or not the team driven to the hearse ivas running away before it reached the viaduct on which the collision occurred. The majority reach the contrary conclusion, it appears to me, by perverting the meaning of the word “control.” In the allegation quoted from the complaint, namely, that the defendants “did then and there with a team of horses attached to said hearse in the joint possession and under the joint control of the said defendant Frank Stackpole, and the said defendant Frank Esser, by and through his said agent and servant, while driving and operating said team and hearse in a careless and negligent manner, did carelessly and negligently drive said team and hearse, while under their joint control as herein-before alleged, against and upon the plaintiff Clara Kimble, whereby the said Clara Kimble was greatly injured,” it ap*41pears to me manifest that the pleader meant no more than to allege that the team was at the time of the accident under the joint proprietorship of the two defendants; that is, that they stood in the position of owners, responsible for the negligent management of the team. This allegation was necessary in order to show their liability for the accident, and to convert it into an allegation that the driver had the team under due subjection at the time he approached the viaduct is but to play upon words in disregard of their real sense. It was error, therefore, to allow the respondents to show the fact in evidence without a modification of their pleadings.
In the second place, the appellants should have been permitted to contradict the evidence of the respondents to the effect that the team was running away at the time it approached the viaduct. While it is true that some of the plaintiffs' witnesses did testify to the speed at which the team was then traveling, it is true that none of them testified that it had then gotten beyond the control of the driver; indeed, their attention was not directed to that fact, no issue having, up to that time, been made upon it. The question was material because the defendants had sought to justify driving the team on the viaduct in the face of the approaching train by offering evidence tending to show that the team had then gotten so far beyond the control of the driver that they could not be brought to a stop. The plaintiffs, for that reason, had the right to offer contradictory evidence, and the court clearly erred in denying them that right.
If it be true, therefore, that the pleadings were sufficiently broad to admit the evidence objected to, there was plainly a mistrial because of the action of the court in rejecting the evidence offered in rebuttal. This being true, this court ought not to determine the cause on the evidence that appears in the record, but should send it back for a new trial, and determine the question whether or not negligence on the part of the defendants was shown, only after a full hearing *42in which all of the admissible evidence offered by the plaintiffs is before the court.